DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/565,445, filed on 10/10/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the recess" in ln. 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stroebech et al. (Pub. No.: US 2010/0204665 A1) in view of Pearce et al. (Pub. No.: US 2017/002809 A1), and further in view of Grum-Schwensen et al. (Pub. No.: US 2014/0163496 A1).
Regarding claim 1, Stroebech discloses (fig. 7) an adhesive wafer adapted to attach a waste collecting bag to a skin surface of a user (abstract), the adhesive wafer comprising:
A backing layer (¶ 0017, ln. 3-4);
An adhesive composition disposed on the backing layer (first adhesive layer 71) (¶ 0089); 
A first adhesive composition (additional second adhesive 72) in contact with the adhesive composition (see fig. 7) and in contact with the backing layer (see fig. 7, ¶ 0089). 
Stroebech fails to disclose: 
Wherein the first adhesive composition is a first switchable adhesive composition;
wherein the first switchable adhesive composition comprises a polymer and a switch initiator, and the first switchable adhesive composition is adapted to be switched from a first liquid state to a second adhesive state by moisture activation of the switch initiator; 
wherein the first switchable adhesive composition has a higher viscosity in the second adhesive state than in the first liquid state; 
wherein a peel force of the adhesive wafer increases from the first liquid state to the second adhesive state.  
Pearce teaches an adhesive wafer (¶ 0039) adapted to attach a waste collecting bag to a skin surface of a user (¶ 0005) and thus in the same field of endeavor, the adhesive wafer comprising:
A first switchable adhesive composition, wherein the first switchable adhesive composition comprises a polymer and a switch initiator (¶ 0011), and the first switchable adhesive composition is adapted to be switched from a first liquid state (un-cured ¶ 0059) to a second adhesive state (¶ 0014, ln. 1-6) by moisture activation of the switch initiator (¶ 0015, ln. 1-7); wherein the first switchable adhesive composition has a higher viscosity in the second adhesive state than in the first liquid state (¶ ); wherein a peel force of the adhesive wafer increases from the first liquid state to the second adhesive state (the first switchable adhesive switches from a pre-cured state to a post-cured state to form a bond to the skin ¶ 0014, ln. 1-6, thus the peel force is increased). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first adhesive composition of Stroebech for the first switchable adhesive composition of Pearce in order to provide a first adhesive composition that may cure in place on a skin surface to form a tacky adhesive such that an appliance or device may be securely attached to the surface thereof (Pearce ¶ 0054). 
Further, Stroebech in view of Pearce fail to teach a release liner covering the adhesive composition and the first switchable adhesive composition. 
Grum-Schwensen teaches (fig. 9) an adhesive wafer (sealing member 1) adapted to attach a waste collecting bag to a skin surface of a user (abstract) and thus in the same field of endeavor comprising a release liner (release film) covering an adhesive composition (sealing member 1 made of an adhesive material ¶ 0037, ln. 8-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive wafer of Stroebech in view of Pearce such that it includes the release liner of Grum-Schwensen, thus providing a release liner covering the adhesive composition and the first switchable adhesive composition, in order to facilitate the handling during unpacking and application of the adhesive wafer (Grum-Schwensen ¶ 0018, ln. 1-4).  
Regarding claim 2, as discussed above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first adhesive composition of Stroebech for the first switchable adhesive composition of Pearce.
Pearce teaches wherein the first switchable adhesive is flowable (un-cured ¶ 0059).
Stroebech further discloses wherein the first adhesive composition is contained in a recess of the adhesive wafer (see fig. 7). 
Regarding claim 3, as discussed above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first adhesive composition of Stroebech for the first switchable adhesive composition of Pearce.
Pearce further teaches that the second adhesive state has a second peel force greater than 10 N/in (¶ 0064, ln. 1-5). Pearce further teaches that the average peel force from multiple pulls (i.e., repeated peel force) may be reported as the peel force (¶ 0066, ln. 20-22). Thus, one of ordinary skill in the art before the effective filing date of the claimed invention could reasonably conclude that the second adhesive state has a second repeated peel force above 1 N as the average force from multiple pulls is greater than 10 N/in.  
Regarding claim 4, as discussed above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first adhesive composition of Stroebech for the first switchable adhesive composition of Pearce.
Pearce further teaches that the first switchable adhesive composition may include a silylated polymer (¶ 0011) such as hydroxy-silyl (¶ 0016). The specification discloses that “Silicone polymers may be used in condensation cure compositions. In order to react via condensation cure, silicones may be terminated with hydroxyl groups in both ends.” (page 16, ln. 14-16). Thus, Pearce teaches wherein the first switchable adhesive composition is adapted to be switched by moisture activation of the switch initiator uptaking moisture from surrounding air. 
Regarding claim 5, as discussed above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first adhesive composition of Stroebech for the first switchable adhesive composition of Pearce.
Pearce further teaches wherein the first switchable adhesive composition comprises a water absorbent material (hydrocolloids ¶ 0052, ln. 1-5).
Regarding claim 6, Stroebech discloses (fig. 7) an adhesive wafer adapted to attach a waste collecting bag to a skin surface of a user (abstract), the adhesive wafer comprising:
A backing layer (¶ 0017, ln. 3-4);
An adhesive composition disposed on the backing layer (additional second adhesive 72) (¶ 0089); 
A first adhesive composition (first adhesive layer 71) in contact with the adhesive composition (see fig. 7) and in contact with the backing layer (see fig. 7, ¶ 0089). 
Stroebech fails to disclose: 
Wherein the first adhesive composition is a first switchable adhesive composition;
wherein the first switchable adhesive composition comprises a polymer and a switch initiator, and the first switchable adhesive composition is adapted to be switched from a first liquid state to a second adhesive state by moisture activation of the switch initiator; 
wherein the first switchable adhesive composition has a higher viscosity in the second adhesive state than in the first liquid state; 
wherein a peel force of the adhesive wafer increases from the first liquid state to the second adhesive state.  
Pearce teaches an adhesive wafer (¶ 0039) adapted to attach a waste collecting bag to a skin surface of a user (¶ 0005) and thus in the same field of endeavor, the adhesive wafer comprising:
A first switchable adhesive composition, wherein the first switchable adhesive composition comprises a polymer and a switch initiator (¶ 0011), and the first switchable adhesive composition is adapted to be switched from a first liquid state (un-cured ¶ 0059) to a second adhesive state (¶ 0014, ln. 1-6) by moisture activation of the switch initiator (¶ 0015, ln. 1-7); wherein the first switchable adhesive composition has a higher viscosity in the second adhesive state than in the first liquid state (¶ ); wherein a peel force of the adhesive wafer increases from the first liquid state to the second adhesive state (the first switchable adhesive switches from a pre-cured state to a post-cured state to form a bond to the skin ¶ 0014, ln. 1-6, thus the peel force is increased). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first adhesive composition of Stroebech for the first switchable adhesive composition of Pearce in order to provide a first adhesive composition that may cure in place on a skin surface to form a tacky adhesive such that an appliance or device may be securely attached to the surface thereof (Pearce ¶ 0054). 
Further, Stroebech in view of Pearce fail to teach a release liner covering the adhesive composition and the first switchable adhesive composition. 
Grum-Schwensen teaches (fig. 9) an adhesive wafer (sealing member 1) adapted to attach a waste collecting bag to a skin surface of a user (abstract) and thus in the same field of endeavor comprising a release liner (release film) covering an adhesive composition (sealing member 1 made of an adhesive material ¶ 0037, ln. 8-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive wafer of Stroebech in view of Pearce such that it includes the release liner of Grum-Schwensen, thus providing a release liner covering the adhesive composition and the first switchable adhesive composition, in order to facilitate the handling during unpacking and application of the adhesive wafer (Grum-Schwensen ¶ 0018, ln. 1-4).  
Further, Stroebech discloses wherein the adhesive composition comprises a hydrocolloid (¶ 0041).
Regarding claim 7, Stroebech discloses a through-going hole formed through the backing layer and the adhesive composition (¶ 0002, ln. 6-9).
Regarding claim 8, Stroebech discloses (fig. 7) wherein the first switchable adhesive composition has an inner rim that is spaced a radial distance away from the through-going hole (see fig. 7).  
Regarding claim 9, Stroebech discloses (fig. 1) an adhesive wafer adapted to attach a waste collecting bag to a skin surface of a user (abstract), the adhesive wafer comprising:
A backing layer (¶ 0017, ln. 3-4);
An adhesive composition disposed on the backing layer (first adhesive layer 11) (¶ 0089); 
A first adhesive composition (additional second adhesive 12) in contact with the adhesive composition (see fig. 1) and in contact with the backing layer (see fig. 7, ¶ 0089). 
Stroebech fails to disclose: 
Wherein the first adhesive composition is a first switchable adhesive composition;
wherein the first switchable adhesive composition comprises a polymer and a switch initiator, and the first switchable adhesive composition is adapted to be switched from a first liquid state to a second adhesive state by moisture activation of the switch initiator; 
wherein the first switchable adhesive composition has a higher viscosity in the second adhesive state than in the first liquid state; 
wherein a peel force of the adhesive wafer increases from the first liquid state to the second adhesive state.  
Pearce teaches an adhesive wafer (¶ 0039) adapted to attach a waste collecting bag to a skin surface of a user (¶ 0005) and thus in the same field of endeavor, the adhesive wafer comprising:
A first switchable adhesive composition, wherein the first switchable adhesive composition comprises a polymer and a switch initiator (¶ 0011), and the first switchable adhesive composition is adapted to be switched from a first liquid state (un-cured ¶ 0059) to a second adhesive state (¶ 0014, ln. 1-6) by moisture activation of the switch initiator (¶ 0015, ln. 1-7); wherein the first switchable adhesive composition has a higher viscosity in the second adhesive state than in the first liquid state (¶ ); wherein a peel force of the adhesive wafer increases from the first liquid state to the second adhesive state (the first switchable adhesive switches from a pre-cured state to a post-cured state to form a bond to the skin ¶ 0014, ln. 1-6, thus the peel force is increased). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first adhesive composition of Stroebech for the first switchable adhesive composition of Pearce in order to provide a first adhesive composition that may cure in place on a skin surface to form a tacky adhesive such that an appliance or device may be securely attached to the surface thereof (Pearce ¶ 0054). 
Further, Stroebech in view of Pearce fail to teach a release liner covering the adhesive composition and the first switchable adhesive composition. 
Grum-Schwensen teaches (fig. 9) an adhesive wafer (sealing member 1) adapted to attach a waste collecting bag to a skin surface of a user (abstract) and thus in the same field of endeavor comprising a release liner (release film) covering an adhesive composition (sealing member 1 made of an adhesive material ¶ 0037, ln. 8-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive wafer of Stroebech in view of Pearce such that it includes the release liner of Grum-Schwensen, thus providing a release liner covering the adhesive composition and the first switchable adhesive composition, in order to facilitate the handling during unpacking and application of the adhesive wafer (Grum-Schwensen ¶ 0018, ln. 1-4).  
Further, modifying the adhesive wafer of Stroebech in view of Pearce such that it includes the release liner of Grum-Schwensen provides the first switchable adhesive composition is contained in a recess formed in the release liner (see Stroebech fig. 1).
Regarding claim 10, as discussed above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first adhesive composition of Stroebech for the first switchable adhesive composition of Pearce.
Thus, Stroebech in view of Pearce teach wherein the first switchable adhesive composition is contained in a recess formed in the adhesive composition (see Stroebech fig. 7).
Stroebech discloses (fig. 1) a second embodiment of the adhesive composition and first adhesive composition (see fig. 1). 
As discussed above in claim 1, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive wafer of Stroebech in view of Pearce such that it includes the release liner of Grum-Schwensen.
Thus, the modification of the second embodiment of Stroebech such that it includes the release liner of Grum-Schwensen would result in the first switchable adhesive composition is contained in a recess formed in the release liner.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Stroebech with the second embodiment of Stroebech such that the first switchable adhesive composition is contained in a recess formed in the adhesive composition and the release liner in order to prevent the first switchable adhesive composition from escaping from the adhesive wafer prior to use. 
Regarding claim 11, Stroebech discloses (fig. 7) wherein the recess is formed in the adhesive composition (see fig. 7).
Regarding claim 12, as discussed above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive wafer of Stroebech in view of Pearce such that it includes the release liner of Grum-Schwensen. 
Thus, Stroebech in view of Pearce and further in view of Grum-Schwensen further teach wherein the adhesive composition and the first switchable adhesive composition are co-planar in a single plane of the release liner (see Stroebech fig. 7).
Regarding claim 13, as discussed above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive wafer of Stroebech in view of Pearce such that it includes the release liner of Grum-Schwensen. The combined invention of Stroebech in view of Pearce and further in view of Grum-Schwensen further provides the release liner in contact with both the adhesive composition and the first switchable adhesive composition (see Stroebech fig. 7). 
Regarding claim 14, Stroebech discloses (fig. 7) wherein the adhesive composition is located at an outermost peripheral edge of the adhesive wafer (see fig. 7).  
Regarding claim 15, Stroebech discloses (fig. 7) wherein the adhesive wafer has a peripheral ring surrounding a central part, with a stoma receiving through-going hole formed through the central part of the adhesive wafer (¶ 0002, ln. 6-9).
As discussed above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first adhesive composition of Stroebech for the first switchable adhesive composition of Pearce. Thus, Stroebech in view of Pearce provide the first switchable adhesive composition located only in the central part of the adhesive wafer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781